Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 06 December 2021 (12/06/2021).  Currently claims 1-16 and 21-24 are pending.  Claims 17-20 are canceled.

Election/Restrictions
             Applicant's election without traverse of claims 1-16 and 21-24, drawn to species, in the reply filed on 06 December 2021 (12/06/2021) is acknowledged.  Claims 17-20 are canceled.

Priority 
            No benefit of a prior-filed application is claimed, the filing date is the priority date.  

Information Disclosure Statements
           The information disclosure statements (IDS) were submitted on 11/05/2020, 12/15/2021 and 02/28/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Objections
          	-  Claim 4 is objected to because of the following informalities:  Typographical error, a word “wherein” is missing:   The method of claim 1, wherein prior to performing the series of etch….   
	-  Claim 5 is objected to because of the following informalities:  Typographical error, a word “wherein” is missing:   The method of claim 4, wherein prior to performing the series of etch…
	-  Claim 6 is objected to because of the following informalities:  Typographical error, a word “wherein” is missing:   The method of claim 5, wherein prior to performing the series of etch…




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A.  Claim 16 recites the expression “the top electrode via” in “further comprising: the top electrode via is formed by…”.    There is insufficient antecedent basis for this limitation in the claim.   
	Presently this is understood as:
 	“The method of claim 15, further comprising: [[a top electrode via [[
Appropriate corrections are required.

	B.  Claim 16 recites the expression “filling the top electrode via with” in “filling the top electrode via with a metal material to form a top electrode via having a sidewall contacting the hard mask insulator and the etch stop layer”.  
	Please note that the directly preceding limitation is “performing an etch through the upper dielectric layer and the hard mask insulator to form a via opening”.   
	As one can see, logically the via opening is the object that must be felled and “top electrode via” appears later as a result.  

	“filling the [[opening with a metal material to form [[a]] the top electrode via having a sidewall contacting the hard mask insulator and the etch stop layer …”.
	Please note that “top electrode via” is already introduced in the first line of the claim.
Appropriate corrections are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10-11, 13-14, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 20190074440 A1, hereinafter “Yang”).

Regarding claim 1:  Figs. 1A-12 of Yang teach:  A method for manufacturing a memory cell, the method comprising:

-  forming a memory cell stack, memory cell 201 (see [0017] and Fig. 2 of Yang), over a substrate, substrate 102 (see [0012] and Fig. 12 of Yang), the memory cell stack (201) comprising a
bottom electrode layer, bottom electrode layer 402 (see [0022] and Fig. 4 of Yang; becomes 112 on Figs. 10-12), a resistance switching dielectric layer, resistive switching layer 404 (see [0022] and Fig. 4 of 

-  forming a first insulating layer, hard mask layer 408 may comprise dielectric materials (see [0022] and Fig. 4 of Yang; 120 on Fig. 12), over the top electrode layer (118, 406);

-  forming a first metal hard masking layer, conductive layer 504 (see [0023] and Fig. 5 of Yang), over the first insulating layer (408,120); and
	Regarding “metal”, please see [0023] of Yang.

-  performing a series of etch (see etching steps from Fig. 5 to Fig. 6 to Fig. 7 of Yang) to pattern the first metal hard masking layer (504 becomes 604), the first insulating layer (408 becomes 120), the top electrode layer (406 becomes 118) and the resistance switching dielectric layer (404 becomes 116) to form a first metal hard mask, patterning mask 602 (see [0024] and Fig.6 of Yang), a hard mask insulator, (120 and Fig.6 of Yang), a top electrode (118 on Fig. 7), and a resistance switching dielectric (116 on Fig. 7 Yang).

Regarding claim 3:  Figs. 1A-12 of Yang teach:  wherein the first insulating layer is made of…, silicon carbide, the hard mask layer 408 may comprise dielectric materials such as silicon carbide (see [0022] and Fig. 5 of Yang).

Regarding claim 10:  Figs. 8-10 of Yang teach:    forming a dielectric spacer layer, sidewall spacer 126 (see [0027] and Fig. 9 of Yang; dielectric spacer layer 802 on Fig. 8) over (see Fig. 8) the bottom electrode layer (402), extending alongside the resistance switching dielectric (116 on Fig. 9), and the top electrode (118 on Fig. 9), and further extending over (see Figure #1 below) the hard mask insulator (408, 120).

    PNG
    media_image1.png
    333
    655
    media_image1.png
    Greyscale


Regarding claim 11:  Figs. 8-10 of Yang teach:    further comprising:
	-  performing a first etch (Fig. 8 [Wingdings font/0xE0] Fig. 9 of Yang) to the dielectric spacer layer (802 on Fig. 8 of Yang, see claim 10) to form a sidewall spacer (126 on Fig. 9, see claim 10 above) alongside the resistance switching dielectric (116 on Fig. 9), the top electrode (118 on Fig. 9), and the hard mask insulator (120 on Fig. 9); and 
	Regarding “a first etch” [0027] of Yang teaches: “The process for forming the sidewall spacer 126 may include performing an anisotropic etch (e.g. a vertical etch) to the dielectric spacer layer 802”.  

-  performing a second etch (Fig. 9 [Wingdings font/0xE0] Fig. 10 of Yang) to pattern the bottom electrode layer (402 from Fig. 8 becomes 112 on Fig. 10; “1002” on Fig. 9 could be a typographical error) according to the hard mask insulator and the sidewall spacer (120 + 126) to form a bottom electrode (112 on Fig. 10), wherein the bottom electrode has a sidewall aligned with that of the sidewall spacer (see Fig. 10 of Yang).
	Regarding “a second etch” [0028] of Yang teaches: “an etch is performed to pattern and form a bottom electrode 112 according to the sidewall spacer 126 and the hard mask 120”.

Regarding claim 13:  Figs. 8-10 of Yang teach:  wherein the dielectric spacer layer (126) is formed directly on the bottom electrode layer (402 on Fig. 8, becomes 112 on Figs. 10-12).

Regarding claim 14:  Figs. 1A-12 of Yang teach:  A method for manufacturing a memory cell, the method comprising:
-  forming a memory cell stack, memory cell 201 (see [0017] and Fig. 2 of Yang), over a substrate, substrate 102 (see [0012] and Fig. 12 of Yang), the memory cell stack comprising a bottom electrode layer, bottom electrode layer 402 (see [0022] and Fig. 4 of Yang; becomes 112 on Figs. 10-12), a resistance switching dielectric layer, resistive switching layer 404 (see [0022] and Fig. 4 of Yang; becomes 116 on Figs. 7-12), over the bottom electrode layer (402, 112), a top electrode layer, top electrode 118 (see [0013] and Fig. 12 of Yang; 406 on Fig. 4), over the resistance switching dielectric layer (116, 404);

-  forming a hard masking stack (layers 408, 504) over the memory cell stack (layers 402, 404, 406, see above), wherein the hard masking stack comprises a first insulating layer, hard mask layer 408 may comprise dielectric materials (see [0022] and Fig. 4 of Yang; 120 on Fig. 12), at bottom contacting the top electrode layer (406, becomes 118) and a first metal hard masking layer, conductive layer 504 (see [0023] and Fig. 5 of Yang), made of a metal material different from that of the top electrode layer; and
	Regarding “a metal material different from that of the top electrode layer”, Yang teaches:  
top electrode layer 406 may comprise … a metal (e.g., titanium (Ti) or tantalum (see [0022] of Yang); 
The conductive layer 504 may be comprised of … a metal (e.g., … copper)

-  performing a series of etch (see etching steps from Fig. 5 to Fig. 6 to Fig. 7 of Yang) to pattern the hard masking stack (504 becomes 604) and (408 becomes 120), the top electrode layer (406 becomes 118), the resistance switching dielectric layer (404 becomes 116), and the bottom electrode layer (see Fig. 9 [Wingdings font/0xE0] Fig. 10, 402 becomes 112) to form a hard mask insulator (408 becomes 120), a top electrode (406 becomes 118), a resistance switching dielectric (404 becomes 116), and a bottom electrode (402 becomes 112).


Regarding claim 21:  Figs. 1A-12 of Yang teach:  A method for manufacturing a memory cell, the method comprising:
-  forming a bottom electrode, bottom electrode layer 402 (see [0022] and Fig. 4 of Yang; becomes 112 on Figs. 10-12) over a substrate, substrate 102 (see [0012] and Fig. 12 of Yang);

-  forming a resistance switching dielectric, resistive switching layer 404 (see [0022] and Fig. 4 of Yang; becomes 116 on Figs. 7-12), over the bottom electrode (402, 112) and having a variable resistance (resistive switching, see above);

-  forming a top electrode, top electrode 118 (see [0013] and Fig. 12 of Yang; 406 on Fig. 4), over the resistance switching dielectric (404 becomes 116, see above);

-  forming a hard mask insulator directly, hard mask layer 408 may comprise dielectric materials (see [0022] and Fig. 4 of Yang; 120 on Fig. 12), on the top electrode (118, 406); and comprising an insulating material (408 may comprise dielectric materials, see [0022] and above); and

-  forming a top electrode via, top electrode via 132 (see [0030 and Fig. 12 of Yang), through the hard mask insulator (120 on Fig. 12, see above) reaching on the top electrode (118 on Fig. 12, see above).

Regarding claim 24:  Figs. 1A-12 of Yang teach:   further comprising:
-  forming a bottom metallization line, bottom metallization lines 106 (see [0021] and Fig. 4 of Yang), surrounded by a bottom interlayer dielectric layer, bottom interlayer dielectric layer 104 (see [0021] and Fig. 4 of Yang), and coupled to the bottom electrode (112) through a bottom electrode via, bottom electrode via 110 (see [0022] and Fig. 4 of Yang); and 
-  forming a top metallization line, top metallization line 134 (see [0030] and Fig. 12 of Yang), surrounded by a top interlayer dielectric layer, dielectric layer 136 (see [0040] and Fig. 12 of Yang), and coupled to the top electrode (118) through the top electrode via, top electrode via 132 (see [0030] and Fig. 12 of Yang).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190074440 A1, hereinafter “Yang”) as applied to claim 1, in view of Chang et al. (US 20170117467 A1, hereinafter “Chang”).

Regarding claim 2:  Figs. 1A-12 of Yang teach:  wherein the top electrode layer is made of… and the first metal hard masking layer (504 becomes 604) is made of tantalum nitride. Yang teaches: The conductive layer 504 may be comprised of…. or tantalum nitride (see [0023] and Fig. 5 of Yang). 
	Yang does not teach “wherein the top electrode layer is made of tungsten”.  
	Yang teaches: electrode layer 406 may comprise one or more conductive layers. In some embodiments, the top electrode layer 406 may comprise titanium nitride (TiN) or tantalum nitride (TaN), a metal (e.g., titanium (Ti) or tantalum (Ta) copper) etc. (see [0022] and Fig. 5 of Yang).  

	Chang teaches:   top electrode 110 made of… titanium nitride (TiN)…, tantalum nitride (TaN), tungsten (W)….  (see [0015] and Fig. 1 of Chang).  Please note that the teachings of Chang are in the same area of endeavor. 

	Hence a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the interchangeability of the element shown in the first prior art (top electrode layer 406 may comprise titanium nitride (TiN) or tantalum nitride (TaN) – from Yang) for the  tungsten – from Chang), disclosed in the current specification. 
	See MPEP 2183 Making a Prima Facie Case of Equivalence and:
	Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).  

	In conclusion the combination Yang-Chang teaches: “wherein the top electrode layer is made of
tungsten and the first metal hard masking layer is made of tantalum nitride”.


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190074440 A1, hereinafter “Yang”) as applied to claim 1.

Regarding claim 9:  Figs. 1A-12 of Yang teach:  wherein the first insulating layer has a thickness
in a range of from about 3 nm to about 10 nm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
	Note that the specification contains no disclosure of either the critical nature of the claimed range or of any unexpected results arising there from.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
	The thickness of layer 408 of Yang is result effective variable because it affects the corresponding etching step. 
.


	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190074440 A1, hereinafter “Yang”) as applied to claim 11.

Regarding claim 12:  Figs. 1A and 1B of Yang teaches:    further comprising:
	-  forming an etch stop layer, upper dielectric layer 122 (see [0016] and Fig. 1A of Yang) over the substrate (102, the numeral is not marked on Fig. 1A, see Fig. 1B and claim 1 above), extending alongside the bottom electrode (112), the sidewall spacer (126, the numeral is not marked on Fig. 1A, see Fig. 1B and claim 10 above), and further extending over the hard mask insulator (120 not shown on Fig. 1A);
	The hard mask insulator 120 is absent in the embodiment of Fig. 1A of Yang, but is present in the embodiment of Fig. 1B, the embodiment of Fig. 1B corresponds to Figs. 3-12 showing the method steps.  
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the embodiments from Fig. 1A and from Fig. 1B and to form upper dielectric layer 122 as on Fig. 1A as an additional step between Fig. 10 and Fig. 11 of Yang to encapsulate and protect the thin film structure of the memory cell stack from damage during deposition of dielectric layer 136.
	Please note that “etch stop” is treated as a name with a functional association, not as specific structure.  
	Thus, Yang teaches “forming an etch stop layer over the substrate, extending alongside the bottom electrode, the sidewall spacer, and further extending over the hard mask insulator”.

Furthermore, apparatus claimed must be structurally distinguishable from the prior art, see MPEP 2114 (I) 	“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)”.
	
	-  forming an upper dielectric layer, dielectric layer 136 is (see [0016], Fig. 1A and Fig. 11 of Yang and the previous limitation above), over and surrounding the etch stop layer (122 combined from Fig. 1A, see above); and

	-  forming a top electrode via, top electrode via 132 (see [0030 and Fig. 12 of Yang), extending through the upper dielectric layer (136, see above) and the hard mask (120, see above) insulator to reach on the top electrode (118).


	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190074440 A1, hereinafter “Yang”) as applied to claim 14.

Regarding claim 15:  Figs. 8-10 of Yang teach:  further comprising:
-  forming a sidewall spacer, sidewall spacer 126 (see [0027] and Fig. 9 of Yang; dielectric spacer layer 802 on Fig. 8) over the substrate (102), extending upwardly alongside sidewalls of the resistance switching dielectric (116), the top electrode (118), and the hard mask insulator (120); and

	Regarding: “forming an etch stop layer directly on and conformally lining the sidewall spacer and an upper surface of the hard mask insulator” Figs. 1A and 1B of Yang teaches:    
-  forming an etch stop layer, upper dielectric layer 122 (see [0016] and Fig. 1A of Yang) directly on and conformally lining the sidewall spacer (126, the numeral is not marked on Fig. 1A, see Fig. 1B and claim 10 above) and an upper surface of the hard mask insulator (120 not shown on Fig. 1A).
	The hard mask insulator 120 is absent in the embodiment of Fig. 1A of Yang, but is present in the embodiment of Fig. 1B, the embodiment of Fig. 1B corresponds to Figs. 3-12 showing the method steps.  
 upper dielectric layer 122 as on Fig. 1A as an additional step between Fig. 10 and Fig. 11 of Yang to encapsulate and protect the thin film structure of the memory cell stack from damage during deposition of dielectric layer 136.
	Please note that “etch stop” is treated as a name with a functional association, not as specific structure.  
	Thus, Yang teaches “forming an etch stop layer directly on and conformally lining the sidewall spacer and an upper surface of the hard mask insulator”.
Furthermore, apparatus claimed must be structurally distinguishable from the prior art, see MPEP 2114 (I) “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)”.
	

Regarding claim 16 (please see the 112 rejection above):  Figs. 1A-12 of Yang teach:  further comprising: a top electrode via, top electrode via 132 (see [0030 and Fig. 12 of Yang), formed by:
-  forming an upper dielectric layer, dielectric layer 136 is (see [0016], Fig. 1A and Fig. 11 of Yang and the previous limitation above), over and surrounding the etch stop layer (122 combined from Fig. 1A, see above); and

-  performing an etch through the upper dielectric layer (136) and the hard mask insulator (120) to form a via opening, via opening 1202 (see [0030] and Fig. 12 of Yang); and
	Yang teaches: a top electrode via opening 1202 is formed through the dielectric layer 136 and the hard mask 120 and reaches on the top electrode 118. The top electrode via opening 1202 is formed by an etching process (see [0030] and Fig. 11 [Wingdings font/0xE0] Fig. 12 of Yang).


	Regarding “metal material” Yang teaches: The vias 132… may be, for example, a metal, such as copper, gold, or tungsten (see [0018]).


	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190074440 A1, hereinafter “Yang”) as applied to claim 21, in view of Chang et al. (US 20170117467 A1, hereinafter “Chang”) and further in view of Sung et al. (US 20160365512 A1, hereinafter “Sung”).

Regarding claim 22:  Figs. 1A-12 of Yang teach:  wherein the top electrode (top electrode 118 see claim 21 above; 406 on Fig. 4), is made of…
	Yang teaches: The conductive layer 504 may be comprised of…. or tantalum nitride (see [0023] and Fig. 5 of Yang). 
	Yang does not teach “wherein the top electrode layer is made of tungsten”.  
	Yang teaches: electrode layer 406 may comprise one or more conductive layers. In some embodiments, the top electrode layer 406 may comprise titanium nitride (TiN) or tantalum nitride (TaN), a metal (e.g., titanium (Ti) or tantalum (Ta) copper) etc. (see [0022] and Fig. 5 of Yang).  

	Chang teaches:   top electrode 110 made of… titanium nitride (TiN)…, tantalum nitride (TaN), tungsten (W)….  (see [0015] and Fig. 1 of Chang).  Please note that the teachings of Chang are in the same area of endeavor. 

	Hence a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the interchangeability of the element shown in the first prior art (top electrode layer 406 may comprise titanium nitride (TiN) or tantalum nitride (TaN) – from Yang) for the  tungsten – from Chang), disclosed in the current specification. 
	See MPEP 2183 Making a Prima Facie Case of Equivalence and:
	Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).  

	In conclusion the combination Yang-Chang teaches: “wherein the top electrode layer is made of
tungsten”.

	Regarding: “and the hard mask insulator comprises silicon dioxide” Yang teaches: The hard mask layer 408 may comprise dielectric materials such as silicon carbide (see [0022] of Yang).
	Yang does not teach “the hard mask insulator comprises silicon dioxide”.  
	Sung teaches:   the hard mask 116 may comprise … silicon dioxide (SiO2), silicon carbide (SiC)… or other composite dielectric films (see [0014] and Fig. 1A of Sung).
	Hence a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the interchangeability of the element shown in the first prior art (dielectric materials such as silicon carbide – from Yang) for the corresponding element shown in the second prior art of (the hard mask 116 may comprise … silicon dioxide (SiO2), – from Sung), disclosed in the current specification. 
	In conclusion the combination Yang-Chang-Sung teaches: “wherein the top electrode is made of tungsten, and the hard mask insulator comprises silicon dioxide”.

	Regarding: “a range of from about 3 nm to about 10 nm“ in “hard mask insulator comprises silicon dioxide with a thickness in a range of from about 3 nm to about 10 nm”.
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 

	The thickness of layer 408 of Yang is result effective variable because it affects the corresponding etching step. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do routine optimization and to have: wherein the first insulating layer (408 becomes 120 of Yang) has a thickness in a range of from about 3 nm to about 10 nm.
	In conclusion:  The combination Yang-Chang-Sung teaches: “wherein the top electrode is made of tungsten, and the hard mask insulator comprises silicon dioxide with a thickness in a range of from about 3 nm to about 10 nm”.


	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190074440 A1, hereinafter “Yang”) as applied to claim 21 in view of Sung et al. (US 20160365512 A1, hereinafter “Sung”).

Regarding claim 23:  Figs. 8-10 of Yang teach:    further comprising:
	-  forming a sidewall spacer, sidewall spacer 126 (see [0027] and Fig. 9 of Yang; dielectric spacer layer 802 on Fig. 8) extending upwardly along sidewalls of the resistance switching dielectric (116), the top electrode (118), and the hard mask insulator (120); and

-  forming an etch stop layer, upper dielectric layer 122 (see [0016] and Fig. 1A of Yang), directly and conformally lining the sidewall spacer (126, the numeral is not marked on Fig. 1A, see Fig. 1B and above);

	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the embodiments from Fig. 1A and from Fig. 1B and to form upper dielectric layer 122 as on Fig. 1A as an additional step between Fig. 10 and Fig. 11 of Yang to encapsulate and protect the thin film structure of the memory cell stack from damage during deposition of dielectric layer 136.
	Please note that “etch stop” is treated as a name with a functional association, not as specific structure.  
	Thus, Yang teaches “forming an etch stop layer over the substrate, extending alongside the bottom electrode, the sidewall spacer, and further extending over the hard mask insulator”.
Furthermore, apparatus claimed must be structurally distinguishable from the prior art, see MPEP 2114 (I) 	“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)”.

-  Regarding: wherein the sidewall spacer (126) and the etch stop layer (122) are made of silicon nitride or silicon carbide.
	Regarding the sidewall spacer Yang teaches:  The sidewall spacer 126 may comprise, for example, silicon nitride… (see [0015]);
	Regarding the etch stop layer Yang does not teach a material for (dielectric layer 122, see above).  
 	Sung teaches: upper dielectric layer 118 may comprise … may be made up of silicon carbide (SiC), silicon nitride (SiNx)…, (see [0016] and Fig. 1A-B of Sung).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of to the teachings of, because Sung provides the missing information in Yang regarding the material of the dielectric layer 122 of Yang. Thus, it would have been obvious: “wherein the sidewall spacer and the etch stop layer are made of silicon nitride or silicon carbide”. 
.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 4-8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“forming a second insulating layer over the first metal hard masking layer; and
	 forming a second metal hard masking layer over the second insulating layer;
	 wherein the second insulating layer is made of silicon dioxide and the second metal
hard masking layer is made of tantalum”, combined with the limitations of claims 1.

	The closest prior art is Yang et al. (US 20190074440 A1, hereinafter “Yang”).  Fig. 5 of Yang teaches first metal hard masking layer (504) and on it multi-layer stack 502 (see [0023] and [0024] – the only paragraphs) and multi-layer stack 502 consists of layers: second hard mask layer 506, a third hard mask layer 508, and a fourth hard mask layer 510 (see [0023]).  The only information about materials is: The plurality of hard mask layers may comprise one or more of an advanced pattern film (APF), silicon oxynitride (SiON), etc. (see [0023]).   Silicon oxynitride (SiON) is insulator, but there is no information which of the 3 layers would be SiON.  Also, there is no information about the other two materials, given Yang does not teach metal material to satisfy the second limitation “forming a second metal hard masking layer over the second insulating layer” and to satisfy the even the more specific requirement “second metal hard masking layer is made of tantalum”.   





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        
/KHAJA AHMAD/Primary Examiner, Art Unit 2813